Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 was filed after the mailing date of the application on 12/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings submitted by the applicant on 12/09/2020 have been reviewed and accepted.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  On line 11 of the claim, “(AMS policy” should be --AMS policy--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites on lines 6-7 “receiving from an application to conduct an analytics job, wherein the request”, “the request” does not have antecedent basis in the claim. It is unclear what is being requested.
Claims 9 and 15 inherit the rejections of claim 1 above for reciting similar limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al. (US 20180006913 A1) in view of Chitiveli et al. (US 20160179450 A1)

Regarding claim 1, Asenjo teaches an apparatus (Fig 2; apparatus 202) for operating common analytics management service (AMS) at a service layer, the apparatus comprising:
 a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: (Fig 2; 0050; processor coupled to memory executing instructions the perform functionality of the system)
 	receiving from an application to conduct an analytics job, (examiner interpretation under 112(b) “received a request from an application”; (0048-0049; 0058-0059; 0063-0064;  receiving via a user interface (equivalent to an application) input from the customer, for customer specific processing of different data streams; these rules are part of the manifest) 
 	wherein the request (user system configurations) specifies the detailed instructions (manifest) of the analytics job (specific processing job) in terms of which data is to be collected (which stream of data to be analyzed), (0048-0049; 0058-0059; 0063-0064; 0067; A user can generate a manifest, which includes metadata about the stream, the source, and the cloud storage the stream is being stored to; the type of processing to be performed;)
which analytics function (0003; analytic rules) is to be applied, (0047-0049; 0063-0064; 0067; A user can generate a manifest, which includes metadata about the stream, the source, and the cloud storage the stream is being stored to; the type of processing to be performed (equivalent to analytics function))
how to store the analytical result, (0048-0049; 0058-0060; 0063-0064; 0067; user configurations include how to collect the data and how to package the compressed data based on the users configurations and storing the compressed data )
 	based on the received request, creating an AMS policy, (0064; generating a manifest in response to user configurations and inputs)
 wherein the AMS policy (0043; cloud customer configuration) comprises the detailed instructions of the analytics job; (0048-0049; 0063-0064; 0067; A user can generate a manifest, which includes metadata about the stream, the source, and the cloud storage the stream is being stored to; the type of processing to be performed;)
(0055; 0064; generating a manifest in response to user configurations and inputs, determining which rules are to be used based on the manifest (equivalent to conducting configurations))
 	and executing the analytics job based on the instructions as specified in the AMS policy.  (0055; 0064; analyzing data of the data stream based on the manifest)
Asenjo does not disclose wherein the request specifies who can access the analytical result;
	In an analogous art Chitiveli teaches wherein the request specifies who can access the analytical result;(0015; 0017; 0037; 0053; 0060; the system is configured to control access in an enterprise system; including results of the content analytics system associated with a specific application ID mapped to a tenant of the enterprise system; the request including identifying information of the user requesting the information, and using that to limit access to the results of the content analytics)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Asenjo to include a request with configurations for limiting access to a content analysis result as is taught by Chitiveli
	The suggestion/motivation for doing so is to be able to better manage enterprise analytics

Regarding claim 2, Asenjo in view of Chitiveli teach the apparatus of claim 1, and is disclosed above, Asenjo further teaches wherein the AMS policy comprises an analytics function configuration (0063-0064; rules configurations provided in the manifest) 

Regarding claim 3, Asenjo in view of Chitiveli teach the apparatus of claim 1, and is disclosed above, Asenjo further teaches wherein the AMS policy comprises an indication of how data from an analytics function is stored (0055; 0058; determining whether to store the result of the data analytics in cloud storage, or in the data queue, based on customer specific data collection configuration)

(0043; 0057; 0064-0065; where the manifest, part of the user configurations include an identifier of a data source, which can be on-premise industrial devices 

Regarding claim 7, Asenjo in view of Chitiveli teach the apparatus of claim 1, and is disclosed above, Asenjo further teaches the operations further comprising: discovering existing service layer data that matches IoT data selection criteria (0040; 0056; 0060; sensors); (0039; 0049; 0054-0055; 0090-0092; a user can drag and drop rules using the interface, for types of devices such as alarms and sensors etc, therefore there exists a service layer for providing that rules implementation as the system is a cloud service system) and 
sending, based on data representation information, the discovered service layer data to an analytics function (0048-049; 0063-0064; 0067-0068; providing the data to the analytics system, based on the user configuration)

Regarding claim 8, Asenjo in view of Chitiveli teach the apparatus of claim 1, and is disclosed above, Asenjo further teaches the operations further comprising: receiving data; responsive to receiving the data, determining which AMS policies to apply; (0047-0049; 0063-0064; receiving the data stream from the source)
determining that the AMS policy applies to processing the data; (0047-0049; 0063-0064; determining from user configurations the manifest for the specific data stream)
based on the determining that the AMS policy applies, sending the data to an analytics function for analytics, (0047-0049; 0063-0064; applying the analytics outlines in the manifest by the analytics system)
(0047-0049; 0055; 0063-0064; the analytics producing results) and 
storing the analytics results according to the AMS policy. (0047-0049; 0055; 0063-0064; storing the results in the cloud storage of the stream and is based on configurations of the system)

	Regarding claim 9, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form a method claim (0118; method)
	Regarding claim 10, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form a method claim (0118; method)
	Regarding claim 11, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form a method claim (0118; method)
	Regarding claim 12, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form a method claim (0118; method)
	Regarding claim 14, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form a method claim (0118; method)

	Regarding claim 15, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form a computer-readable storage medium (0050; Computer readable storage medium)  
	Regarding claim 16, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form a computer-readable storage medium (0050; Computer readable storage medium)  
	Regarding claim 17, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form a computer-readable storage medium (0050; Computer readable storage medium)  
(0050; Computer readable storage medium)  

Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al. (US 20180006913 A1) in view of Chitiveli et al. (US 20160179450 A1) and further in view of McHenry et al (US 20150080044A1)

Regarding claim 5, Asenjo in view of Chitiveli teach the apparatus of claim 1, and is disclosed above, Asenjo in view of Chitiveli do not explicitly teach the operations further comprising: determining a data mode for the AMS policy when created, 
wherein the data mode is for a continuous data mode; and based on the data mode being a continuous data mode, checking the AMS policy each time an IoT service layer data is created.  
In an analogous art McHenry teaches the operations further comprising: determining a data mode for the AMS policy when created, (0067; determining policies and their data collection modes)
wherein the data mode is for a continuous data mode; (0067; wherein the data collection mode is a continuous mode)
 and based on the data mode being a continuous data mode, (0067; wherein the data collection mode is a continuous mode)
 checking the AMS policy each time an IoT service layer data is created (0064-0067; continuously checking the policy when new data items are created by the sensors (iot data) to determine processing etc of the new data)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Asenjo in view of Chitiveli to include determining the different data collection modes for the users configuration policy as is taught by McHenry


Regarding claim 13, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form a method claim (0118; method)

	Regarding claim 19, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form a computer-readable storage medium (0050; Computer readable storage medium)  

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al. (US 20180006913 A1) in view of Chitiveli et al. (US 20160179450 A1) and further in view of Frazier et al (US 8478788 B1)

Regarding claim 6, Asenjo in view of Chitiveli teach the apparatus of claim 1, and is disclosed above, Asenjo in view of Chitiveli do not explicitly teach the operations further comprising: determining a data mode for the AMS policy when created, wherein the data mode is for a periodic schedule data mode; and based on the data mode being a periodic schedule data mode, checking the AMS policy based on a schedule provided in the request.  
	In an analogous art Frazier teaches the operations further comprising: determining a data mode for the AMS policy when created, (Col 5: Lines 35-End; Claim 1; user defined organizational structure (equivalent to policy) include a user defined schedule for data collection)
wherein the data mode is for a periodic schedule data mode; (Col 5: Lines 35-End; Claim 1; user defined organizational structure (equivalent to policy) include a user defined schedule for data collection) and 
based on the data mode being a periodic schedule data mode, (Col 5: Lines 35-End; Claim 1; user defined organizational structure (equivalent to policy) include a user defined schedule for data collection), checking the AMS policy based on a schedule provided in the request (Col 5: Lines 35-End; Claim 1; user defined organizational structure (equivalent to policy) include a user defined schedule for data collection; the collection schedule is defined by the user and therefore it must be checked to know when it is time for data collection)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Asenjo determining a user defined schedule in the user configurations to collect data as is taught by Frazier
	The suggestion/motivation for doing so is to enable better reporting, measurement, management and protection of IT resources [Field of Invention]

	Regarding claim 20, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form a computer-readable storage medium (0050; Computer readable storage medium)  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451